Per Curiam.
On March 11,1914, in the superior court of Whatcom county, defendants were convicted of maintaining a common nuisance, and they now appeal from the final judgment and sentence entered upon the verdict of the jury.
Appellants were indicted by a grand jury, and moved to quash the indictment for the reason that the grand jury was not summoned, drawn or impaneled as required by law. Error is assigned upon the denial of this motion.
It has been stipulated by the prosecuting attorney and appellants’ counsel that the grand jury which returned the indictment herein was the same grand jury that returned the indictment in State ex rel. Murphy v. Superior Court, ante p. 284, 144 Pac. 32. In that case we held that the grand jury had not been drawn and impaneled as required by law.
*700In view of the stipulation above mentioned, and upon authority of the Murphy case, and for the reasons therein stated, the judgment of the lower court is reversed, with directions to quash the indictment heretofore filed against appellants.